EX 99.23(d)(194) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Goldman Sachs Asset Management, L.P. This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Goldman Sachs Asset Management, L.P., a limited partnership organized under the laws of the state of Delaware and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of May 2, 2005 (as amended, the “Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust (“Trust”). Whereas, the Adviser has appointed the Sub-Adviser to replace Credit Suisse Asset Management, LLC to provide certain sub-investment advisory services to the JNL/Credit Suisse Long/Short Fund of the Trust, which subsequently will be renamed the JNL/Goldman Sachs U.S. Equity Flex Fund. Whereas, Schedule A and Schedule B must be amended to add the JNL/Goldman Sachs U.S. Equity Flex Fund to the Agreement. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1.Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated October 11, 2010, attached hereto. 2.Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated October 11, 2010, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of June 28, 2010, effective as of October 11, 2010. Jackson National Asset Management, LLC Goldman Sachs Asset Management, L.P. By: /s/ Mark D. Nerud By: /s/ Maire M. O'Neil Name: Mark D. Nerud Name: Maire M. O'Neil Title: President and CEO Title: Managing Director Schedule A Dated October 11, 2010 (Funds) JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Goldman Sachs U.S. Equity Flex Fund Schedule B Dated October 11, 2010 (Compensation) JNL/Goldman Sachs Core Plus Bond Fund Average Daily Net Assets Annual Rate $0 to $500 Million .25% $500 Million to $1 Billion .17% Amounts over $1 Billion .15% JNL/Goldman Sachs Emerging Markets Debt Fund Average Daily Net Assets Annual Rate $0 to $200 Million .50% Amounts over $200 Million .45% JNL/Goldman Sachs Mid Cap Value Fund Average Daily Net Assets Annual Rate $0 to $100 Million .50% Amounts over $100 Million .45% JNL/Goldman Sachs U.S. Equity Flex Fund Average Daily Net Assets Annual Rate $0 to $150 Million .45% Amounts over $150 Million .40%
